Case 3:19-cv-00208-GMG Documenti1-4 Filed 12/09/19 Page 1of5 PagelD #: 166

EXHIBIT B
Case 3:19-cv-00208-GMG Document1-4 Filed 12/09/19 Page 2 of 5 PagelD #: 167

FILED ©

UNITED STATES DISTRICT COURT FOR THE NOV 96-2018

NORTHERN DISTRICT OF WEST VIRGINIA U.S. DISTRICT COURT:WYND

MARTINSBURG, WV 25401

 

. UNITED STATES OF AMERICA,
¥, : CriminalNo.  3:18-cR. Y |
WILLIAM LOREN HOFFMAN, WW, .| Violations: 18 U.S.C. § 922(d) °
| 18 U.S.C. § 922(m)
Defendant. 18 U.S.C. § 924{a}(2)
- 18 U.S.C. § 924(a)(3)(B)
INDICTMENT
The Grand Jury charges that:
COUNT ONE -

(Sale to a Prohibited Person)

On or about October 18, 2017 in Berkeley County, within the Northern District of West
Virginia, defendant WILLIAM LOREN HOFEMAN, Il, knowingly sold a firearm, that is a
Hi-Point rifle, Model 4595, .45 ACP caliber, toa person known to the grand jury, knowing and
having reasonable cause to believe that the person known to the grand jury had been convicted of -
a crime punishable by imprisonment for a term exceeding one year, in violation of Title 18,

United States Code, Sections 922(d) and 924(a)(2).
Case 3:19-cv-00208-GMG Document1-4 Filed 12/09/19. Page 3 of 5 PagelD #: 168

COUNT TWO
(Making False Entry in Records by Federal Firearms Dealer)

On or about October 18, 2017 in Berkeley County, within the Northern District of West
Virginia, defendant WILLIAM LOREN HOFFMAN, IT, a licensed dealer of firearms, within
the meaning of Chapter 44, Title 18, United States Code, knowingly failed to make an
appropriate entry in, made a false entry in, and failed to maintain a record the defendant was
required to keep pursuant to Section 903 of Title 18, United States Cade; in violation of Title 18,

United States Code, Sections 922(m) and 924(a)(3)(B).
Case 3:19-cv-00208-GMG Documenti1-4 Filed 12/09/19 Page 4 of 5 PagelD #: 169

COUNT THREE
"(Sale to a Prohibited Person)

On or about October 24, 2017 in Berkeley County, within the Northern District of West
Virginia, defendant WILLIAM LOREN HOFFMAN, IIL, knowingly sold a Firearm, that is a
Springfield pistol Model XD-9, 9mm caliber, to a person known to the grand jury, knowing and
having reasonable cause to believe that the person known to the grand jury had been convicted of
a crime punishable by icaprisonment for a term exceeding one year, in violation of Title 18,

United States Code, Sections 922(d) and 924(a)(2).
Case 3:19-cv-00208-GMG Document1-4 Filed 12/09/19 Page 5of5 PagelD #: 170

COUNT FOUR
(Making False Entry in Records by Federal Firearms Dealer)
On or about October 24, 2017 in Berkeley County, within the Northern District of West
Virginia, defendant WILLIAM LOREN HOFFMAN, UL, a licensed dealer of firearms, within

the meaning of Chapter 44, Title 18, United States Code, knowingly failed to make an
appropriate entry in, made a false entry in, and failed to maintain a record the defendant was
required to keep pursuant to Section 923 of Title 18, United States Code; in violation of Title 18,

United States Code, Sections 922(m) and 924(a)(3)(B).
A Tme Bill,

és/
Grand Jury Foreperson

 

is/ WwW)

WILLIAM J. POWELL
UNITED STATES ATTORNEY

Lara K. Omps-Botteicher
Assistant United States Attorney
